DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  on p 8, paragraph 32, line 7, the recitation “Dilution Water Tank 32” should be corrected to read “Dilution Water Tank 3”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the waste water containing short fibers" in an earlier portion of the claim.  There is insufficient antecedent basis for this limitation in the claim, because the claim previously recites “the short fibers obtained from waste water of a paper-making process” and not the water containing the short fibers.

Claims 2-18 depend from and inherit the indefiniteness of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kumamoto et al (US 6521085).
Claims 1-3, 6-12 and 14 are product-by-process claims.  Kumamoto et al discloses a molded pulp article (Abs; col 2, lines 25-27, Fig. 4; col 3, lines 35-51), preferably comprising short pulp fibers and long pulp fibers (col 10, lines 1-7).  The short fibers in the product inherently have a fiber consistency between 0 and 100%.
It has been long established by the court that the process of obtaining the product is immaterial or irrelevant to the patentability of a product. See for example, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
The product of Kumamoto et al appears to be the same as or similar to the claimed product, a molded pulp article comprising short pulp fibers and long pulp fibers, although produced by a different process. The burden therefore shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). “In the event any differences can be shown for the product of the product-by-process claims 1-3, 6-12 and 14 as opposed to the product taught by the 
Claims 4 and 13:  Kumamoto et al discloses that it is particularly preferred to blend long pulp fibers having an average fiber length of 1.5 to 3.0 mm and short fibers having an average fiber length of 0.3 to 1.0 mm to obtain a molded article having high surface smoothness and also uniformity in thickness and being free from crack development (col 10, lines 1-7, 16-21 and 30-40).
Claim 5: Antifungal agents, antimicrobial agents (microbe control agents) are added to a pulp suspension from which the pulp molded article is made (col 20, lines 5-10).
Claim 14: Sources for the fibers include used paper pulp (col 10, lines 30-34) and softwood fibers, which are known in the art as a source of long fibers (col 3, lines 41-44; Claim 1).
Claim 16: A pulp molded bottle and jar are exemplified (col 2, lines 14-20 and 25-27, Figs. 1( e) and 4).  A bottle or jar is considered to be a take-home box or packaging.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Kumamoto et al, as used in the rejection of Claim 1 above, in view of Hayns (WO 90/11978 A1).
Kumamoto et al does not disclose that the long fibers are repulped paper mill waste fibers.  However, Hayns teaches that paper mill waste comprises a significant percentage of cellulosic fibers. (p 1, lines 7-12).  Haynes incorporates the paper mill 
 
Claims 16-18 are rejected under 35 U.S.C. 103 as obvious over Kumamoto et al, as used in the rejection of Claim 1 above, as evidenced by Kim et al (US 2007/0227680)
Claims 16 and 17: Kumamoto et al does not disclose that the molded pulp product is an egg carton.  However, pulp molding is known in the art for producing egg cases (or cartons) (see Kim et al [0008], [0019], Fig. 1 for evidence).  Therefore, it would have been obvious to one of ordinary skill in the art to form a molded pulp product that is an egg carton as a typical pulp molded product in the art.
Regarding Claim 17, the molded pulp product of Kumamoto et al is of substantially the same composition as the claimed product and can exhibit the claimed burst strength or, at least, it would have been obvious to one of ordinary skill in the art to obtain the claimed burst strength in a molded pulp egg carton because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 

s 1-3, 5 and 6-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (US 2007/0227680).
Claims 1-3 and 6-12 are product-by-process claims.  Kim et al discloses a molded pulp product, which is a waste paper shock absorbing material, made from at least one or more of Korea Old Corrugated Container (KOCC) waste, Korea Old Newspaper (KONP) waste and milk carton fibers (Abs, [0002], [0011], [0014], [0016], [0048], [0115], Claims 1 and 8).  The KONP comprises short length fibers, while the milk carton fibers comprise long fibers [0115].  The short fibers in the product inherently have a fiber consistency between 0 and 100%.
The product of Kim et al appears to be the same as or similar to the claimed product, a molded pulp article comprising short pulp fibers and long pulp fibers, although produced by a different process. The burden therefore shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). “In the event any differences can be shown for the product of the product-by-process claims 1-3 and 6-12 as opposed to the product taught by the reference Kim et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results: see also In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” 
Claim 5: A strength agent, starch, is added to a pulp suspension from which the molded pulp product is formed (Abs, [0011], [0014], [0048], [0120]).

Claims 16-18 are rejected under 35 U.S.C. 103 as obvious over Kim et al.
Claims 16 and 17: Kim et al does not specifically disclose that the molded pulp product is an egg carton.  However, Kim et al teaches that pulp molding is known in the art for producing egg cases (or cartons) ([0008], [0019], Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to form a molded pulp product that is an egg carton as a typical molded pulp product in the art.
Regarding Claim 17, the pulp molded product of Kim et al is of substantially the same composition as the claimed product and can exhibit the claimed burst strength or, at least, it would have been obvious to one of ordinary skill in the art to obtain the claimed burst strength in a molded pulp egg carton for reasons given previously 

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Kim et al, as used in the rejection of Claim 1 above, in view Kumamoto et al.
Kim et al does not disclose all of the species of fibers.  However Kumamoto et al, discussed above, discloses a similar molded pulp product and further discloses that sources for cellulosic fibers include used paper pulp (col 10, lines 30-34) and softwood fibers, which are known in the art as a source of long fibers (col 3, lines 41-44; Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to select softwood fibers for the long fibers as a typical source of long fibers in the art.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as obvious over Kim et al, as used in the rejection of Claim 1 above, in view of Hayns (WO 90/11978 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748